Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 8, 10-11, 13-14, 21-23, 26-27, 32-36, 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art of record fails to disclose the combination of all the limitations recited in the claim 8 of a multichip package including: second to fourth lead frame pads being symmetrically aligned on one side of the first lead frame pad, the control IC chip bonded onto the first lead frame pad, the first MOSFET chip bonded onto the second lead frame pad, and second and third MOSFET chips bonded onto the third and fourth lead frame pads, respectively; and first to fourth fixed frames formed integrally with the first to fourth lead frame pads, respectively, to support the first to fourth lead frame pads so that the first to fourth lead frame pads are placed on a package-forming substrate, wherein the control IC chip is supported by the first fixed frame, the first to third MOSFET chips are supported by the second to fourth fixed frames, respectively, wherein a drain of the first MOSFET chip is connected to one of the lead frames that has a width greater than each of the lead frames connected to a source of the MOSFET chip and greater than each of the lead frames connected to the control IC chip, and wherein the multichip package is for use with a quad flat package (QFP).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 10-11 and 13-14 are dependent upon independent claim 8, and are therefore allowed.



Regarding claim 39, the prior art of record fails to disclose the combination of all the limitations recited in the claim 39 of a multichip package including: a control integrated circuit (IC) chip mounted on a fourth lead frame pad connected to fourth lead frames by bonding wires, wherein each of the first to third MOSFET chips and the control IC chip is individually mounted on each corresponding lead frame pad separated from each other, wherein a drain of the first MOSFET chip is connected to one of the first lead frames that has a greater width than each of the first lead frames connected to a source of the first MOSFET chip, wherein each of the control IC chip and the MOSFET chips is bonded by a conductive adhesive applied on each corresponding lead frame pad, and wherein the first to third MOSFET chips are aligned on a side of the control IC chip, and the second MOSFET chip is disposed closer to the control IC chip in a horizontal direction than other MOSFET chips such that a fixed frame supporting the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        /CALEB E HENRY/Primary Examiner, Art Unit 2894